Case 2:16-cv-01133-JD Document 175 Filed 01/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ASPEN SPECIALTY INSURANCE COMPANY,

Plaintiff

CIVIL ACTION
V.
: NO. 16-cv-01133-JD

HOSPITALITY SUPPORTIVE SYSTEMS, LLC, :
et al., : JURY TRIAL DEMANDED

Defendants. :

 

HOSPITALITY SUPPORTIVE SYSTEMS, LLC,
Plaintiff

Vv.

ASPEN SPECIALTY INSURANCE COMPANY,
Defendant.

 

MOTION OF DEFENDANTS
HSS, SNOW, CARMAN CORPORATION, SELECTIVE LAW GROUP LLC,
SELECTIVE RISK MANAGEMENT LLC, CONNELLY AND O’DONNELL
TO DISMISS SECOND AMENDED COMPLAINT

Defendants Hospitality Supportive Systems LLC (“HSS”), Edward E. Snow (“Snow”),
The Carman Corporation (“Carman”), Selective Law Group LLC (“SLG”), Selective Risk
Management LLC (“SRM”), John Connelly Jr. (‘Connelly’) and Charles O’Donnell
(“O’Donnell”), defendants in Civil Action 16-cv-01133 above, by their undersigned counsel,
move this Honorable Court for dismissal of Counts I through XVII, as well as XXIV and XXV
of the Second Amended Complaint pursuant to Fed.R.Civ.P. 12(b)(6) or, in the alternative, for a

more specific pleading under Fed.R.Civ.P. 8 and 9(b). Movants likewise challenge all other

counts to the extent asserted against them, for reasons set forth in prior motions to dismiss.
Case 2:16-cv-01133-JD Document 175 Filed 01/31/20 Page 2 of 2

WHEREFORE, defendants/movants pray that the Second Amended Complaint be

dismissed with prejudice as to each of them.

Dated: January 31, 2020

556976-1

WEIR & PARTNERS LLP

By: /s/ Mare J. Zucker

Walter Weir Jr.

Marc J. Zucker

David V. Dzara
The Widener Building, Suite 500
1339 Chestnut Street
Philadelphia, PA 19107
(215) 241-7792
Fax: 215-665-8464
mzucker@weirpartners.com

Attorneys for defendants/movants Hospitality
Supportive Systems LLC, Edward Snow, The
Carman Corporation, Selective Law Group LLC
and Selective Risk Management LLC, Charles
O’Donnell and John Connelly Jr.
